DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "a fuse hole is located at the other side of the terminal connection part".  There is insufficient antecedent basis for this limitation in the claim as claim 5, nor claim 4 where the claim draws dependency from, recites a “other side of the terminal connection part”. 
Additionally, because claim 6 depends on claim 5, claim 6 is also rejected as being indefinite. Appropriate action is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al (US 2012/0308855 A1). Hereinafter referred to as Shimizu.
Regarding claim 1, Shimizu discloses a secondary battery (“nonaqueous electrolyte secondary battery” [0048]) comprising: 
an electrode assembly (“2” Fig. 1, “electrode group” [0048]) having a current collecting tab (“8” Fig. 1) formed therein; 
a case (“1” Fig. 1, “container” [0048]) for housing the electrode assembly (“accommodated in” [0048], Fig. 1);
5a cap plate coupled to an opening of the case (“5” Fig. 1, “lid” [0048]);
an electrode terminal (“6” Fig. 1) formed through the cap plate (Fig. 5); and
a current collecting plate (“3” Fig. 1, “3(4)” Fig. 2), disposed between the electrode assembly and the cap plate (Fig. 1), for electrically connecting the current collecting tab and the electrode terminal ([0054] where the current collecting plate is “sandwiched together by a 
10wherein the current collecting plate has a shock absorbing portion (“3c(4c)” Fig. 2, “vibration absorber part” [0061]) for absorbing vibration or shock formed thereon ([0075]).
Regarding claim 2, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the shock absorbing portion is thinner than peripheral regions (“The length X1 of the vibration absorber part 3c(4c)… is shorter than the length Y1” [0061], where X1 and Y1 are defined in Fig. 2).
Regarding claim 3, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 2 above, and wherein the shock absorbing portion has a thickness of 20% of a thickness of the current collecting plate (“formula (1): 0.12 ≤ X1/Y1 ≤ 0.2 [0077], and an “X1/Y1 of 0.196 was used” in an example [0154], and demonstrated significantly less breakage than comparative examples and absorbed vibrations that would be transmitted to the case plate [0159]  Rounded to two significant figures, 0.196 is 20%).
Regarding claim 4, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the current collecting plate comprises:
a terminal connection part (combination of “3a(4a)” and “3c(4c)” Fig. 2, “lid junction part” [0058] and “vibration absorber part” [0061]) to which the electrode terminal is coupled ([0062]); and
a tab connection part (“3b(4b)” Fig. 2, “current collector tab junctional part” [0058]) to which the current collecting tab is coupled (“to electrically connect the positive and negative electrode leads… to the current collector tabs” [0058]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5--9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2012/0308855 A1) as applied to claims 4 and 7 above, and further in view of Byun et al (US 2015/0093610 A1). Hereinafter referred to as Shimizu in view of Byun.
Regarding claim 5, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 4 above, and wherein a throughhole engaged with the electrode terminal is (“3e(4e)” Fig. 2, [0062]) located at one side of the terminal connection part (“3a(4a)” Fig. 2). Shimizu does not disclose a fuse hole that is located at the other side of the terminal connection part.
However, Byun discloses a secondary battery (“rechargeable battery” [0034]) that comprises of a current collecting plate (“335” Fig. 8, “connection member” [0124]), which is 
Therefore, it would have been obvious for a person having ordinary skill in the art to add a fuse hole to the other side of the terminal connection part, which includes the shock absorbing portion, of Shimizu in view of Byun (see modification of Shimizu below) in order to achieve a terminal connection part that is capable of fracturing when an abnormal current of high voltage is generated in the secondary battery via the electrode terminal to the current collecting tab.

    PNG
    media_image1.png
    1051
    1430
    media_image1.png
    Greyscale

Regarding claim 6, Modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 5 above, and wherein the shock absorbing portion is positioned between the throughhole and the fuse hole (Annotated figure of Modified Shimizu above where a segment of 3c(4c) remains after the modification below where the fuse hole is disposed).
Regarding claim 7, Shimizu discloses all of the limitations for the secondary battery as set forth in claim 1 above, but does not disclose that the secondary battery further comprises a shock absorbing member located between the electrode terminal and the current collecting plate.
However, Byun discloses a secondary battery (“rechargeable battery” [0034]) that comprises of a current collecting plate (“335” Fig. 8, “connection member” [0124]), which is comprised of a terminal connection part (combination of “335a” and “335d” Fig. 8, “first coupling part” [0124] and “fuse part” [0138]) to which an electrode terminal (“331” Fig. 8, “first 
Therefore, it would have been obvious for a person having ordinary skill in the art to add a shock absorbing member located between the electrode terminal and the current collecting plate to Shimizu in view of Byun in order to achieve a means for absorbing any arc or heat generated from a fracture of the current collecting plate that would damage the electrode of the secondary battery.
Regarding claim 8, Modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 7 above, and wherein the electrode terminal comprises:
a body part (Byun “331b” Fig. 8);
a terminal part upwardly protruding from the body part (Byun “331a” Fig. 8) and penetrating a cap plate (Byun “51” Fig. 9); and
a coupling protrusion downwardly protruding from the body part (Byun “331c” Fig. 8),
wherein the shock absorbing member is coupled to the coupling protrusion (Byun [0129] “331c” of the first terminal 331 passes through… the insulating member 333”).
Regarding claim 9, Modified Byun discloses all of the limitations for the secondary battery as set forth in claim 8 above, and wherein the shock absorbing member comprises: 

a second shock absorbing member (“333b” Fig. 8) coupled to the exterior of the first 25shock absorbing member ([0120]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2012/0308855 A1) in view of Byun (US 2015/0093610 A1) as applied to claim 7 above, and further in view of Yun et al (KR 20170009495 A). Hereinafter referred to as Yun.
Regarding claim 10, Modified Shimizu discloses all of the limitations for the secondary battery as set forth in claim 7 above, and that the shock absorbing member may be made of perfluoroalkoxy (“PFA”, Byun [0119]), which is known in the art to be an insulating material having elasticity. Modified Shimizu does not disclose wherein the shock absorbing member is formed by coating a metal film on a surface of the shock absorbing member.
However, Yun discloses a secondary battery comprising an electrode assembly ([0016]), and a shock absorbing member (“shock-absorbing layer” [0016], “103” Fig. 2) formed by coating a surface of the shock absorbing member with a metal film (“a metal layer, and is configured to include a shock-absorbing layer in a laminated sheet” [0016], “102” Fig. 2 and “20b” Fig. 1, which is the top layer of the case protecting the battery and electrode assembly). Yun teaches that by including both a metal film on a shock absorbing member, physical impact that would inflict shock on the electrode assembly from the outside can be mitigated and minimizes the impact that is transmitted to the secondary battery internal, including explosions and ignitions due to short circuits ([0016]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721